Appellant was convicted in the District Court of Collingsworth County of unlawfully manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
This is a companion case to No. 7282, Elbert Eads v. State, opinion this day handed down. The questions of law raised in this case and by motion to quash are the same as those presented and discussed and decided adversely to appellant in the case referred to. The testimony in the two cases was substantially the same, except as herein further discussed. The State witnesses who approached the premises occupied by Elbert Eads and John Benson, were watching for the appearance of persons around the premises, and all testify that as they approached the house they saw no one. When they had gotten out of the car and gone around the building they saw appellant coming from the direction of the dugout in which they presently found whisky in process of manufacture. One of said witnesses states that appellant was coming from the dugout. Appellant was a married man and lived in the house belonging to Elbert Eads, who was single and who lived with appellant. The only defense offered was a denial of participation in the manufacture of the liquor that was being then and there made, and a denial of knowledge of the existence of the still or the manufacture of any liquor on the premises. There seems no question but that Elbert Eads was in the dugout where the liquor was being manufactured, at the time the officers got out of their car and went around the residence. There seems little doubt of the proposition that appellant was also in said dugout as the officers approached the premises. He claimed to have been at the windmill engaged in laying some planks over a muddy approach to the well, but the testimony of the officers as to the proximity of the wind mill to the lot and their scrutiny of the premises as they approached sufficiently negatived the truth of his statement. Appellant further testified that he had been living in the house with Eads for about ten days, and that if there was any still on the premises or any whisky being manufactured in the dugout, he knew nothing of it. That the jury were justified in concluding this statement false, is apparent. a two room house on a prairie with nothing near in the way of improvements save a windmill, a lot enclosed by a barbed wire fence and planks, in which lot were located a small slat crib and the dugout in question, would all present a situation making it so manifestly impossible for a man in possession of his ordinary senses to be in and around said house for ten days or a week, or even one day, when a still was bubbling and boiling and mash fermenting in said dugout, *Page 531 
and truthfully say that he knew nothing of its presence, would tax the credulity of the most confiding. The court submitted the law of principals, and upon request also the law of circumstantial evidence, and with the facts before them the jury has decided that appellant was guilty. We are not led to believe them influenced by prejudice or passion, or that their verdict finds no support in a fair inference and deduction from the testimony before them.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                          June 6, 1923.